In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-11-00007-CV
                                                ______________________________
 
 
                                       DAVID HARWOOD,
Appellant
 
                                                                V.
 
 B & W FINANCE CO., INC., FNFS, LTD., AND JOANNE B.
MCKINNEY,       LARRY FREEMAN, ALTON C.
RYE, AND DAVID MOONEY, Appellees
 
 
                                                                                                  

 
 
                                         On Appeal from the 7th Judicial District Court
                                                             Smith County, Texas
                                                         Trial Court
No. 07-1630-A
 
                                                                                                  

 
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                        Memorandum Opinion by Chief Justice Morriss




                                                      MEMORANDUM OPINION
 
            David Harwood,
the sole appellant in this case, has notified the Court that he wishes to
dismiss his appeal.[1]  Therefore, we dismiss the appeal.  See Tex. R. App. P. 42.1.
 
 
 
                                                                                    Josh
R. Morriss, III
                                                                                    Chief
Justice
 
Date Submitted:          May
9, 2011    
Date Decided:             May
10, 2011
 
 
 
 




[1]Originally appealed to the Twelfth Court of Appeals,
this case was transferred to this Court by the Texas Supreme Court pursuant to
its docket equalization efforts.  See Tex.
Gov’t Code Ann. § 73.001 (Vernon 2005). 
We are unaware of any conflict between precedent of the Twelfth Court of
Appeals and that of this Court on any relevant issue.  See
Tex. R. App. P. 41.3.